Title: To Thomas Jefferson from C.P. Montgomery, 5 February 1825
From: Montgomery, C.P.
To: Jefferson, Thomas


            Dear Sir
            
              Washington College near Jonesborough E. Tennesseethis 5th day of February Annodomini 1825
            
          I discover by a newspaper corrospondence that the University of Virginia is one of superior eminence to any in the U.S. and that it would go into operation the 1st of this month I am going to School to this College but being one of an ordinary kind I do not wish to complete my education here knowing that the instruction of the University of Virginia will be invaluably superior my Father was wealthy but receiving it from his Father not knowing how it come being extravagant and too liberal he became insolvent my brother who was my only dependance for an education and who received his education when my Father was in flourishing circumstances and became a practitioner at the Bar in the time of the late war he received the first major,s appointment in the regular service and was killed at the horse shoe under the command of Genl. Jackson I being young having no funds to get an education I had obliged to make use of manuel industry by which means I accumulated funds enough to go to School a while and then became qualified to teach an English School and has been teaching and going to School ever since I design to become a practitioner in the Law. I want to go to School two or three sessions more I have some funds but not a sufficientcy  you will let me know whether I can get a small credit or not and whether the Universeity is in operation or not you will please to write as quick as possible and you will oblige a distant friend so that I may know what to depend on God bless you and may the perpetual smiles of heaven be yours on the decline of LifeC. P. MontgomeryN.B. Direct your Letter to Jonesborough E. Tennessee